DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4-13, 16-19, 21-28, 30, and 31 are pending in this application.  Claims 2, 3, 14, 15, 20, 29, 32, and 33 have been cancelled.  Claims 1, 4-13, 16-19, 21-28, 30, and 31 are rejected in this Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-13, 16-19, 21-28, 30, and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant does not teach “the total flour content consists essentially of wheat flour.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-13, 16-19, 21-28, 30, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Folz et al (WO 2012/120154 A2, hereinafter Folz) in view of Skrabanja et al (Agric. Food Chem., hereinafter Skrabanja), Romero (Washingtonian), Banwart and the Wednesday Chef for the reasons set forth in rejecting the claims in the last Office action. 
Regarding claims 1, 25-28, and 30, Folz discloses a baked cereal product (Abstract; page 1, ln 3-5; page 4, ln 31-33; page 5, ln 1-2) comprising of an SAG content of greater than about 15 g per 100 g of the baked cereal product (page 6, ln 17-24), a moisture level of less than about 5 wt% of the baked cereal product (page 7, ln 7-14; about 3-8% wt), but does not teach the use of seeds in the baked cereal product.  However, Skrabanja teaches the use of buckwheat in baked bread (Abstract; page 490, Col. 2, para 3; page 491, Col. 1, para 1) which has low glycemic index (page 494, Col. 2, para 4; page 495, Col. 1, para 1).  Skrabanja further teaches that the buckwheat comprises of buckwheat groats (page 490, Col. 2, para 3; page 491, Col. 1, para 1).  Romero teaches the health benefits of buckwheat and the addition to food products (see entire document). Wednesday Chef teaches the conventional addition of buckwheat groats in baked products (see entire document).  Since, Skrabanja, Romero, and Wednesday Chef teach the addition of buckwheat to a baked product, it would have been obvious to one of ordinary skill in the art to combine the teachings of Folz with Skrabanja, Romero, and Wednesday Chef and use seed such as buckwheat to make a baked cereal product with SAG content of greater than about 15 g per 100 g and a moisture level of less than about 5 wt%.  It is noted that Applicant attaches no criticality to the 
Banwart teaches the water activity of biscuits, cereals, and crackers is 0.3 or less (see page 82, Table 4.5).  The water activity is notoriously well-known.
Regarding claim 4, Folz in view of Skrabanja, Romero, and Wednesday Chef make obvious the baked cereal product of claim 1, and Folz further discloses that the SAG content is greater than about 17 g per 100 g of baked cereal product (page 6, In 17-24; 18 g/100 g biscuit).
Regarding claim 5, Folz in view of Skrabanja, Romero, and Wednesday Chef make obvious the baked cereal product of claim 1, and Folz further teaches that the ratio of SAG to available starch is about 40% (page 5, ln 4-11- "slowly-digestible-starch-over-total-available-starch ratio (SDS/(SDS+RDS)) of at least 31 wt%, preferably at least 35 wt%, more preferably at least 38 wt%, still more preferably at least 40 wt%").
Regarding claim 6, Folz in view of Skrabanja, Romero, and Wednesday Chef make obvious the baked cereal product of claim 1, and Folz further discloses that the baked cereal product is dough-based (page 6, ln 26-29).
Regarding claim 7, Folz in view of Skrabanja, Romero, and Wednesday Chef make obvious the baked cereal product of claim 1, but neither Folz, Skrabanja, Romero, nor Wednesday Chef disclose that the cereal product has an unbaked SAG content and a post-baked SAG content, and wherein the post-baked SAG content is less than about 25% below the unbaked SAG content.  But, Folz teaches the use of cereal flour with limited starch gelatinization during baking, to increase the amount of slowly digestible starch content after baking (page 9, ln 24-30). It would have been obvious to one of ordinary skill in the art to optimize the amount and type of cereal flour used in the baked cereal product to have an 
Regarding claim 8, Folz in view of Skrabanja, Romero, and Wednesday Chef make obvious the baked cereal product of claim 6, but do not teach that the post-baked SAG content is less than about 10% below the unbaked SAG content.  Folz however, teaches the use of cereal flour with limited starch gelatinization during baking, to increase the amount of slowly digestible starch content after baking (page 9, ln 24-30).  To one of ordinary skill in the art, it would have been obvious to optimize the amount and type of cereal flour used in the baked cereal product to have an unbaked SAG content and a post-baked SAG content, and wherein the post-baked SAG content is less than about 10% below the unbaked SAG content, through routine experimentation, because Folz teaches the use of cereal flour with reduced gelatinization during baking.
Regarding claim 9, Folz in view of Skrabanja, Romero, and Wednesday Chef make obvious the cereal product of claim 1, and Skrabanja further discloses a baked product comprised of protein in an amount of about 15 g per portion (page 491, Col. 2, para 5) but does not teach that the protein is about 0 .1 wt% to about 20 wt% of the weight of the cereal product.  However, the percentage of protein suitable for the cereal composition to achieve the desired texture, taste and nutritional properties can be optimized by one of ordinary skill in the art through routine experimentation.
Regarding claim 10, Folz in view of Skrabanja, Romero, and Wednesday Chef make obvious the cereal product of claim 1, and Folz further teaches that the cereal product comprises of fat in an amount of about 15 wt% to about 17.5 wt% of the weight of the cereal product (page 11, ln 30-34).
Regarding claim 11, Folz in view of Skrabanja, Romero, and Wednesday Chef make obvious the cereal product of claim 1, and Folz further discloses that the cereal product includes inclusions (page 14, ln 23-27).

Regarding claim 13 and 31, Folz discloses a method for preparing a baked cereal product (page 15, ln 29-33; page 16, ln 1-8) comprising of preparing a dough; forming the dough to provide a dough piece; baking the dough piece (page 15, ln 29-33; page 16, ln 1-8) to provide a baked cereal product having a moisture content of less than about 5 wt% (page 7, ln 7-14; about 5-6% wt) and such that the baked cereal product has a post-baked SAG content of at least about 15 g per about 100 g of the baked cereal product (page 6, In 17-24), but does not teach the use of seeds in the dough. However, Skrabanja and Romero teach the use of buckwheat in baked products (Abstract; page 490, Col. 2, para 3; page 491, Col. 1, para 1) which has low glycemic index (page 494, Col. 2, para 4; page 495, Col. 1, para 1).  Skrabanja further teaches that the buckwheat comprises of buckwheat groats (page 490, Col. 2, para 3; page 491, Col. 1, para 1).  Since, Skrabanja teaches that baked product such as bread with buckwheat had low glycemic index, it would have been obvious to one of ordinary skill in the art to combine the teachings of Folz with Skrabanja and use seed such as buckwheat to make a baked cereal product with SAG content of at least about 15 g per 100 g and a moisture level of less than about 5 wt%.  Folz further discloses that the cereal product comprises of about 29 wt% of refined flour (page 15, ln 29-33; page 16, ln 1-8).  Skrabanja further discloses that the seeds comprises of buckwheat (page 490, Col. 2, para 3; page 491, Col. 1, para 1).
Banwart teaches the water activity of biscuits, cereals, and crackers is 0.3 or less (see page 82, Table 4.5).  The water activity is notoriously well-known.
Regarding claim 16, Folz in view of Skrabanja, Romero, and Wednesday Chef make obvious the method of claim 13, and Folz further discloses that the baked cereal product comprises a post baked 
Regarding claim 17, Folz in view of Skrabanja, Romero, and Wednesday Chef make obvious the method of claim 13, Folz further teaches that the ratio of SAG to available starch is about 40% (page 5, ln 4-11- "slowly-digestible-starch-over-total-available-starch ratio (SDS/(SDS+RDS)) of at least 31 wt%, preferably at least 35 wt%, more preferably at least 38 wt%, still more preferably at least 40 wt%").
Regarding claim 18, Folz in view of Skrabanja, Romero, and Wednesday Chef make obvious the method of claim 13, but do not teach that the cereal product has an unbaked SAG content, and wherein the post-baked SAG content is less than about 25% below the unbaked SAG content. But, Folz teaches the use of cereal flour with limited starch gelatinization during baking, to increase the amount of slowly digestible starch content after baking (page 9, ln 24-30).  It would have been obvious to one of ordinary skill in the art to optimize the amount and type of cereal flour used in the baked cereal product to have an unbaked SAG content and a post-baked SAG content, and wherein the post-baked SAG content is less than about 25%.below the unbaked SAG content, through routine experimentation, because Folz teaches the use of cereal flour with reduced gelatinization during baking.
Regarding claim 19, Folz in view of Skrabanja, Romero, and Wednesday Chef make obvious the method of claim 18, but do not teach that the post-baked SAG content is less than about 10% below the unbaked SAG content.  Folz however, teaches the use of cereal flour with limited starch gelatinization during baking, to increase the amount of slowly digestible starch content after baking (page 9, In 24-30).  To one of ordinary skill in the art, it would have been obvious to optimize the amount and type of cereal flour used in the baked cereal product to have an unbaked SAG content and a post-baked SAG content, and wherein the post-baked SAG content is less than about 10% below the unbaked SAG content, through routine experimentation, because Folz teaches the use of cereal flour with reduced gelatinization during baking.

Regarding claim 22, Folz in view of Skrabanja, Romero, and Wednesday Chef make obvious the method of claim 13, and Folz further teaches that the cereal product comprises of fat in an amount of about 15 wt% to about 17.5 wt% of the weight of the cereal product (page 11, ln 30-34).
Regarding claim 23, Folz in view of Skrabanja, Romero, and Wednesday Chef make obvious the method of claim 13, and Folz further discloses that the cereal product includes inclusions (page 14, ln 23-27).
Regarding claim 24, Folz in view of Skrabanja, Romero, and Wednesday Chef make obvious the method of claim 23, and Folz and Wednesday Chef further teach that the inclusions comprise of chocolate chips (Folz, page 14, ln 23-27).

Food Tech Source is cited as of interest to the claimed invention.

Response to Arguments
Applicant's arguments filed November 24, 2021 have been fully considered but they are not persuasive.
Applicant argues that the prior art does not teach the combination of elements in the claimed amounts and that none of the references teach the claimed SAG levels
As set forth above, Folz discloses a baked cereal product (Abstract; page 1, ln 3-5; page 4, ln 31-33; page 5, ln 1-2) comprising of an SAG content of greater than about 15 g per 100 g of the baked cereal product (page 6, ln 17-24), a moisture level of less than about 5 wt% of the baked cereal product (page 7, ln 7-14; about 3-8% wt), but does not teach the use of seeds in the baked cereal product.   Folz further discloses that the cereal product comprises of about 29 wt% of refined flour.  
Skrabanja is cited to teach the use of buckwheat in a baked product (Abstract; page 490, Col. 2, para 3; page 491, Col. 1, para 1) which has low glycemic index (page 494, Col. 2, para 4; page 495, Col. 1, para 1).  
Romero teaches the health benefits of buckwheat and the conventional addition to food products.  
Wednesday Chef teaches the conventional addition of buckwheat groats in baked products (see entire document).  
The prior art clearly teaches the use of buckwheat as is claimed.  It is repeated that in the absence of a showing of criticality, the selection of amounts is merely a matter of choice and well-within the skill of the art.  Once the art has recognized the use of buckwheat then the use and manipulation of amounts would be obvious, expected, and well-within the skill of the art.   
It is repeated that Applicant teaches the interchangeable use of all including groats, grits, and cuts and attaches no criticality to the form of buckwheat or the amounts.
The prior art clearly teaches the use of cereal flour as is claimed.  In the absence of a showing of criticality, the selection of type and amounts is merely a matter of choice and well-within the skill of the art.  Once the art has recognized the use of flour then the use and manipulation of types and amounts would be obvious, expected, and well-within the skill of the art.  
In response to applicant's arguments against the references individually, one cannot show no obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
It is again repeated that in the absence of a showing of unexpected results, it is not seen how the claimed invention differs from the combined teachings of the prior art.  Applicant is using known components for their art-recognized function to obtain no more than expected results.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                        

LAW
February 8, 2022